Missouri Court of Appeals
                             Southern District


AUGUST 14, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33128

     Re:   CARLA BOSTICK,
           Appellant,
           vs.
           KEN WALLER,
           Respondent.

2.   Case No. SD32876

     Re:   MIKE SCHILLING, MARLA MARANTZ, LOUELLA HARLAMERT, and
           PHYLLIS NETZER,
           Appellants,
           vs.
           LIFE360 CHURCH OF THE ASSEMBLIES OF GOD, INC., ROBERT W.
           BUCHANAN, and JENNIFER M. BUCHANAN, CITY OF SPRINGFIELD,
           MISSOURI; BRENDA CIRTIN, City Clerk; BOB STEPHENS, Mayor;
           JEFF SEIFRIED, City Council Member; CINDY RUSHEFSKY, City
           Council Member; JERRY COMPTON, City Council Member; CRAIG
           FISHEL, City Council Member; JAN FISK, City Council Member; CRAIG
           HOSMER, City Council Member; and MIKE CARROLL, City Council
           Member,
           Respondents.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD32896

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           DARNELL D. WARDINGTON,
           Defendant-Appellant.